DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The September 1, 2021 Amendment has been entered. Claims 1, 17, and 20 have been amended; Claims 2-4, and 14-15 are canceled; and Claims 21-24 are newly added. 
Response to Arguments
	The arguments and remarks received September 1, 2021 (“Remarks”) have been fully considered in view of the Amendment. 
	The amended Title overcomes the objection to the Specification. The objection is withdrawn.
	The 35 U.S.C. 112(b) rejection of Claims 14-15 is moot in view of cancelation of these claims. The rejection is withdrawn.
	Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections, the Applicant contends that the cited prior art fails to disclose, teach, or suggest each and every limitation of amended Claim 1, including the newly recited polymer limitations. Remarks at 13. It is respectfully submitted that this argument is not persuasive because PAN ¶ [0034] recites that the ion conducting polymer may comprise sulfonated styrene butadiene copolymers which meets the newly recited polymer limitations including styrene butadiene rubber and derivatives thereof. The rejections are accordingly maintained and modified below to address the amended claim language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2019/0115617 to Pan. 

Regarding Claim 1, US20190115617 to Pan et al. (“PAN”) discloses a composition for forming an artificial solid electrolyte interphase (SEI) layer (protecting shell layer, para. 60-66), comprising: a polymer (para. 60, such as PEO); 5an artificial SEI forming salt (para. 68, lithium salt dispersed in the polymer, the salt may comprise LiF or LINO3 and others disclosed by para. 68); and a solvent (para. 80, solutions of solvent, polymer, and salts to form the protecting shell), wherein the polymer and the artificial SEI forming salt are dispersed in the solvent (para. 80, para. 94); and wherein the polymer is styrene butadiene rubber or derivatives thereof (para. 36, styrene-butadiene copolymers). 
Claim 6, PAN is relied upon as above and further discloses the composition of claim 1, wherein the artificial SEI forming salt may comprise LiF or LiNO3 as discussed above (para. 68). 
	Regarding Claim 9, PAN is relied upon as above and further discloses the composition of claim 1, wherein the solvent may comprise dichloromethane (para. 128, para. 76).
	Regarding Claim 10, PAN is relied upon as above and further discloses an article, comprising: a base material; and a membrane evenly distributed on the base material, wherein the membrane is formed from the composition of claim 1 (protective polymer shell encapsulated particles where the particles are the base material and the shell is the membrane as discussed above, see also Fig. 1B).  
	Regarding Claim 11, PAN is relied upon as above and further discloses the article of claim 10, wherein the base material comprises a graphite anode, a lithium metal anode, a lithium-free anode, a current collector, a cathode, or a separator (para. 81, anode of Si or graphite, para. 97 current collector, para. 98-99).  
	Regarding Claim 12, PAN is relied upon as above and further discloses the article of claim 11, wherein the current collector comprises aluminum, copper, nickel, iron, stainless steel, or carbon paper (collector may comprise Cu, Al, stainless steel, or Ni, see para. 97).  
	Regarding Claim 13, PAN is relied upon as above and further discloses the article of claim 10, wherein the membrane is an artificial SEI layer (as discussed above, the protecting shell of PAN is an SEI as claimed). The protective shell of PAN 
	Regarding Claim 16, PAN is relied upon as above and further discloses the article of claim 10, wherein the membrane has a thickness of 0.5-5 microns which is within the claimed range (para. 28). The disclosed range substantially overlaps and is within the claimed range and thus anticipates the claimed range of 0.5 µm to 20 µm (para. 28, thickness may be 5 microns).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over PAN.

	Regarding Claim 5, PAN is relied upon as above with respect to the composition of claim 1, and does not disclose a concentration of the polymer is between 0.5 wt% 5 and 20 wt% based on a total weight of the composition.  
At the time of filing however it would have been obvious to one of ordinary skill in the art to have modified PAN such that the composition comprises a concentration of the polymer within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of polymer content in the composition, suitable for producing the polymer and salt containing composite protection layer of PAN. Furthermore, nothing of record in the Applicant’s disclosure indicates the claimed range In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 7, PAN is relied upon as above with respect to the composition of claim 1, and further discloses wherein the artificial SEI forming salt may comprise the combination of LiF and LINO3, (para. 33).
	PAN does not disclose a ratio of LiF to LINO3 of between 1:1 and 1:10 as claimed.  

	Furthermore, nothing of record in the Applicant’s disclosure indicates the claimed range is critical or produces unexpected results over the teachings of the prior art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, 
	Regarding Claim 8, PAN is relied upon as above and further discloses the composition of claim 1.
	PAN does not discloses wherein a concentration of the artificial SEI forming 15salt is between 0.5 wt% and 8 wt% based on a total weight of the composition. 
However, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
.                                                                                                                                            
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ASSEGIE et al. Polyethylene oxide film coating enhances lithium cycling efficiency of an anode-free lithium-metal battery, Nanoscale, 2018, 10, 6125, in view of PAN.

	ASSEGIE et al. Polyethylene oxide film coating enhances lithium cycling efficiency of an anode-free lithium-metal battery, Nanoscale, 2018, 10, 6125 (“ASSEGIE”) discloses a rechargeable battery comprising an artificial SEI where the artificial SEI comprises a layer of PEO and a layer of in-situ formed SEI between the PEO and copper current collector substrate.

    PNG
    media_image1.png
    721
    1376
    media_image1.png
    Greyscale

	Regarding Claim 17, ASSEGIE discloses an anode-free rechargeable battery (abstract, p. 6135, anode-free battery), comprising: a first current collector having an 
	While ASSEGIE discloses the current collector is coated with a lithium ion conducting polymer film, ASSEGIE does not expressly teach embodiments wherein the lithium ion conducting polymer film comprises one of the claimed ionomers.
	PAN however discloses lithium ion conducting polymer films for the formation of an SEI film that is suitable for use in lithium metal batteries, wherein the polymer film may comprise sulfonated styrene butadiene copolymers as discussed above with respect to Claim 1.
	Accordingly, although ASSEGIE does not specifically teach the claimed polymer as the artificial SEI layer, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified ASSEGIE to comprise the ion conducting polymer film of PAN, such as sulfonated styrene butadiene copolymers, resulting in the claimed invention. The motivation for doing so would have been to select a known ion conducting polymer known to be suitable for SEI films in lithium metal batteries, for use as the protective SEI film in the lithium metal battery of ASSEGIE. The selection of a known material, which is based upon its suitability for the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	Regarding Claim 18, modified-ASSEGIE is relied upon as above and further discloses the anode-free rechargeable battery of claim 17, wherein the first current collector 15comprises copper, nickel, iron, or stainless steel (abstract, Fig. 1C copper anode current collector).  
	Regarding Claim 19, modified-ASSEGIE is relied upon as above and further discloses the anode-free rechargeable battery of claim 17, further comprising a second current collector, wherein the second current collector comprises aluminum, nickel, titanium, stainless steel, or carbon paper (aluminum foil cathode current collector, p. 6135).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US2020/0028179 to He et al. in view of PAN.

	Regarding Claim 20, US2020/0028179 to He et al. (“HE”) discloses a battery, comprising:  20an anode having a first artificial solid electrolyte interphase (SEI) layer formed thereon (Fig. 2, anode and anode protecting layer); a cathode having a second artificial SEI layer formed thereon (Fig. 2, cathode and cathode protecting layer); and an electrolyte between the anode and the cathode (Fig. 2 porous separator comprising electrolyte).

    PNG
    media_image2.png
    391
    743
    media_image2.png
    Greyscale

	PAN does not disclose the claimed SEI layer is formed from the composition of Claim 1.
	PAN discloses an SEI layer comprising the composition of Claim 1 including the styrene butadiene derivative, sulfonated styrene butadiene copolymer.
	While HAN does not disclose the claimed SEI layer is formed from the composition of Claim 1, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the SEI layer of HE for that of PAN resulting in the claimed invention. The motivation for doing so would have been to use a known SEI composition suitable for use in lithium metal batteries as taught by PAN. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over ASSEGIE in view of FENG.

	S. Feng et al. Single lithium-ion conducting polymer electrolytes based on poly[(4-styrenesulfonyl)(trifluoromethanesulfonyl)imide] anions, Electrochimica Acta, Volume 93,2013, Pages 254-263, ISSN 0013-4686 (“FENG”).

    PNG
    media_image3.png
    437
    742
    media_image3.png
    Greyscale

	Regarding Claim 21, ASSEGIE discloses composition for forming an artificial solid electrolyte interphase (SEI) layer, comprising: a polymer, wherein the polymer is an ionomer, an artificial SEI forming salt; and8Customer No.: 157062Docket No.: JCGL89372Application No.: 16/512,393 a solvent, wherein the polymer and the artificial SEI forming salt are dispersed in the solvent.
	ASSEGIE does not disclose the ionomer being selected from the claimed group of ionomers. 


    PNG
    media_image4.png
    213
    178
    media_image4.png
    Greyscale

	FENG also teaches the disclosed lithium ion conducting polymers had higher lithium ion conductivity then PEO blended lithium ion conducting polymers at desirable temperature ranges. FENG at conclusion section.	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified ASSEGIE to comprise the ionomer of FENG as claimed. The motivation for doing so would have been to utilize a known ionomer in the SEI layer of ASSEGIE, in addition to providing an ion conducting polymer with high lithium ion conductivity in a desirable temperature range as taught by FENG. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
	Regarding Claim 22, ASSEGGIE and FENG are relied upon as above and ASSEGIE further discloses an article, comprising: a base material; and a membrane evenly distributed on the base material, wherein the membrane is formed from the 
	Regarding Claim 23, ASSEGGIE and FENG are relied upon as above and ASSEGIE further discloses an anode-free rechargeable battery, comprising: a first current collector having an artificial solid electrolyte interphase (SEI) layer formed thereon, wherein the artificial SEI layer is formed from the composition of claim 21 (each as discussed above); a cathode containing an electroactive material; a separator placed between the first current collector and the cathode (celgard separator example, Electrochemical Measurement section); and an electrolyte comprising a salt or a salt mixture dissolved in a solvent (1 M LiTFSI salt in the electrolyte, Electrochemical Measurement section).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over HE in view of FENG.

	Regarding Claim 24, ASSEGGIE and FENG are relied upon as above.
	HE discloses a battery, comprising: an anode having a first artificial solid electrolyte interphase (SEI) layer formed thereon, a cathode having a second artificial SEI layer formed thereon; and an electrolyte between the anode and the cathode (each as discussed above with respect to Claim 20).
	While HE does not disclose the first SEI layer is formed from the composition of claim 21, it would have been obvious to one of ordinary skill in the art to have modified HE’s SEI to comprise the lithium ion conducting polymer of FENG. The motivation for doing so would have been to utilize a known lithium ion conducting polymer in the SEI layer of HE, in addition to providing an ion conducting polymer with high lithium ion conductivity in a desirable temperature range as taught by FENG. The selection of a In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J. O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729